Judgment and orders affirmed, with costs. All concur, except Larkin, J., who dissents and votes for reversal and for dismissal of the complaint. (The judgment is for plaintiff in an action to recover damages for the death of plaintiff’s intestate alleged to have resulted by reason of an automobile, which he was operating, having been negligently struck by one of defendant’s trains. The orders denied defendant’s motions to set aside the verdict and for direction of a verdict, and for a nonsuit.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.